         Case 2:20-bk-21022-BR        Doc 32 Filed 01/04/21 Entered 01/04/21 08:59:41              Desc
                                       Main Document    Page 1 of 6


Attorney or Party Name, Address, Telephone & FAX              FOR COURT USE ONLY
Nos., State Bar No. & Email Address

QUINN EMANUEL URQUHART & SULLIVAN, LLP
  Kenneth Chiate (Cal. Bar No. 39554)
  kenchiate@quinnemanuel.com
  K. John Shaffer (Cal. Bar No. 153729)
  johnshaffer@quinnemanuel.com
  Eric Winston (Cal. Bar No. 202407)
  ericwinston@quinnemanuel.com
  Razmig Izakelian (Cal. Bar No. 292137)
  razmigizakelian@quinnemanuel.com
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017-2543
Telephone:    (213) 443-3000
Facsimile:    (213) 443-3100

Attorneys for Frantz Law Group, APLC

    Attorney for Movant
    Movant appearing without an attorney
                               UNITED STATES BANKRUPTCY COURT
                      CENTRAL DISTRICT OF CALIFORNIA –LOS ANGELES DIVISION

In re:                                                        CASE NO.: 2:20-bk-21022-BR
                                                              CHAPTER: 7
GIRARDI KEESE, dba, THOMAS VINCENT GIRARDI
                                                                 SUPPLEMENTAL NOTICE OF HEARING
                                                               TO BE HELD REMOTELY USING ZOOMGOV
                                Debtor(s)                                AUDIO AND VIDEO

                                                              HEARING DATE: January 26, 2021
                                                              HEARING TIME: 10:00 a.m.




Movant: Frantz Law Group, APLC


  1. The Movant has filed the following written notice or other pleading ("Notice") advising of a hearing to be
     held in the above-captioned case, on the date and time indicated above, before the Honorable Barry
     Russell, United States Bankruptcy Judge:

          Notice of Motion and Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 (with supporting
          declarations) (Action in Nonbankruptcy Forum) [ECF 31]



  2. Notwithstanding any language in the Notice advising or suggesting that the hearing will be held physically
     in one of the Court's courtrooms, please be advised that due to the COVID-19 pandemic, the Court

                                                     Page 1
    Case 2:20-bk-21022-BR         Doc 32 Filed 01/04/21 Entered 01/04/21 08:59:41                 Desc
                                   Main Document    Page 2 of 6

   will conduct the hearing remotely, using ZoomGov audio and video technology. Individuals will not
   be permitted access to the courtroom. Information on how to participate in the hearing remotely using
   ZoomGov is provided in this Notice.
3. Hearing participants and members of the public may participate in and/or observe the hearing using
   ZoomGov, free of charge.
4. Individuals may connect by ZoomGov audio and video using a personal computer (equipped with
   camera, microphone and speaker), or a handheld mobile device with an integrated camera, microphone
   and speaker (such as an iPhone, iPad, Android phone or Android tablet). The connection can be initiated
   by entering the "Meeting URL" into a web browser on any of these devices, provided the device is
   connected to the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
   Password shown below.
5. Pursuant to the Notice of Video and Telephonic Appearance Procedures for Judge Barry Russell’s
   Cases, video appearances are mandatory and audio appearances are only if necessary. Individuals may
   connect by telephone using the telephone number provided below. Individuals connecting in this manner
   also will be prompted for the Meeting ID and Password.
6. Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the hearing, and no
   pre-registration is required.
7. You must notify the Court of your appearance not later than 2 p.m. on the day prior to the hearing. Please
   email stacey_fortier@cacb.uscourts.gov. In the re: line of the e-mail, please reference the date, time and
   calendar number(s) of the hearing(s) (for example: Re: September 15, 2020, 10:00 a.m., Calendar No.
   #). The e-mail must include:
        The name of the case and the bankruptcy case number (and adversary number, if applicable);
        The date and time of the hearing;
        The calendar number assigned to the matter (or, if a calendar number has not yet been assigned,
          then a statement so stating);
        Who the party appearing by telephone or video represents; and
        Contact information, including email address and telephone number.
8. The audio portion of the hearing will be recorded electronically by the Court and constitute its official
   record.
9. All persons are strictly prohibited from making any other recording of court proceedings, whether by
   video, audio, "screenshot," or otherwise. Violation of this prohibition may result in the imposition of
   monetary and non-monetary sanctions.
10. The following is the unique ZoomGov connection information for the above-referenced hearing:

                 Meeting URL:             https://cacb.zoomgov.com/j/1607815035
                 Meeting ID:              1607815035
                 Password:                123456
                 Telephone:               (646) 828-7666
11. More information on using ZoomGov to participate in this hearing is available on the Court's website at
    the following web address: https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-
    participants.




                                                  Page 2
       Case 2:20-bk-21022-BR   Doc 32 Filed 01/04/21 Entered 01/04/21 08:59:41          Desc
                                Main Document    Page 3 of 6

Date: January 4, 2021                     Quinn Emanuel Urquhart & Sullivan, LLP
                                           Printed name of law firm (if applicable)


                                           Eric Winston
                                           Printed name of individual Movant or attorney for Movant


                                           /s/ Eric Winston
                                           Signature of individual Movant or attorney for Movant




                                           Page 3
        Case 2:20-bk-21022-BR                      Doc 32 Filed 01/04/21 Entered 01/04/21 08:59:41                                     Desc
                                                    Main Document    Page 4 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
865 S. Figueroa Street, 10th Floor, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled: Supplemental Notice of Hearing to be Held Remotely Using
ZoomGov Audio and Video

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
4, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 4, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Thomas Girardi, 1126 Wilshire Boulevard Los Angeles, CA 90017
Girardi Keese, 1126 Wilshire Boulevard Los Angeles, CA 90017
Leonard Pena, Esq., PENA & SOMA, APC, 402 S. Marengo Avenue, Suite B, Pasadena, CA 91101

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/4/2021                     Razmig Izakelian                                                  /s/ Razmig Izakelian
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                      Doc 32 Filed 01/04/21 Entered 01/04/21 08:59:41                                     Desc
                                                    Main Document    Page 5 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Edith R Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                      Doc 32 Filed 01/04/21 Entered 01/04/21 08:59:41                                     Desc
                                                    Main Document    Page 6 of 6




United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Eric D Winston on behalf of Creditor Frantz Law Group, APLC
ericwinston@quinnemanuel.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
